Dear Ms. Patterson:
Your request for an Attorney General's opinion was forwarded to me for research and reply. You specifically asked whether the parish president has the authority to veto a citizen's advisory board and guidelines for the Ascension Parish access channel pursuant to his authority under the parish charter. As per our conversation you have advised that a citizen's advisory board has been appointed by the parish council, but not pursuant to any ordinance.
Article IV Section 4-12 Subsection (e) of the Ascension Parish Home Rule Charter authorizes the creation of advisory boards by ordinance approved by a majority vote of the entire governing authority. The governing authority has been granted the power to appoint and remove members, whereas, the members are required to report to the parish president.
Pursuant to the presidential veto powers set forth in Article, III, Section 3-04:
  The president may veto any ordinance, code, resolution, or line item in the budget ordinance within ten (10) days after enactment. . . . Whenever the president exercises the veto, he shall immediately notify all governing authority members of the action by the same methods of notification a special meeting. . . .At such meeting the governing authority may override the veto and adopt the ordinance by a favorable vote of at least two-thirds of its members.
It appears from a reading of the Home Rule Charter that the parish president's veto power does not extend to advisory boards which have not been created by virtue of an ordinance, nor does his veto power extend to vetoing guidelines followed by the advisory board. However, the president has been granted authority to monitor all special boards and report to the governing authority any operational matters as deemed necessary, which may include objections to the guidelines. (See,Section 3-03(l)).
Accordingly, it is the opinion of this office that the parish president does not have authority to veto the citizen's advisory board nor guidelines followed by the advisory board.
We hope this opinion has sufficiently addressed your concerns. If our office may be of further assistance, please do not hesitate to contact us.
  Sincerely,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  CHARLENE PATTERSON Assistant Attorney General
CCF, Jr./CP Enclosure